File No. 06-09-00089-CR
        In Re Roland Fergurson

              Ancillary to
Ricky Allen Barnett v. The State of Texas


                *****

                 Order

                *****

       Issued on January 26, 2010

          Debra Autrey, Clerk
         Sixth Court of Appeals



      by ____________________
               Deputy




       Filed on January 26, 2010

          Debra Autrey, Clerk
         Sixth Court of Appeals


      by ____________________
               Deputy
                                            ORDER

       On January 6, 2010, this Court entered an order directing Roland Fergurson to file an

affidavit explaining why he had delayed in submitting the appellant's brief. Fergurson has now

filed his affidavit of explanation. We accept the reasons given in his affidavit, and no contempt

order will be issued.



                                                    BY THE COURT

Date: January 26, 2010